DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2019-181844, filed on October 2, 2019.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on April 6, 2021 and December 3, 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character not mentioned in the description: R1.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "the other end of the bore part" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the other end of the shell" in lines 9-10.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over
Shin (US 20120042830 A1), in view of Happel (US 20160270361 A1)

Regarding claim 1, Shin teaches a liner for a teat cup of a milking device wherein:
the liner having a cylindrical shape (See ¶ 0073, lines 2 & 3, milking liner 2 generally includes a short milk tube 4, a sleeve or barrel 8)
and comprising: a bore part disposed in a cylindrical shell such that a space is formed between an inner surface of the shell and the bore part, (See Fig. 10, space between barrel 8 and shell 136)
the bore part being elastically deformable between an open state and a closed state; (See ¶ 0073, lines 4-8, barrel 8 is configured to quickly and uniformly collapse during a vacuum milking condition [where the pressure inside the barrel is significantly less than outside the barrel] from an uncollapsed [or expanded] condition to a collapsed condition)
a mouthpiece part disposed at one end of the bore part and closing one end of the shell, (See ¶ 0085, lines 6-14, mouthpiece 102 includes a plurality of ribs 124 disposed under and radially outwardly of lip 122 to support lip 122. Ribs 124 are smoothly tapered from lip 122 to the outer sidewall 126 of mouthpiece 102. A generally cylindrical flange 128 extends downwardly from outer sidewall 126. Flange 128 defines an annular recess 130 with sidewall 126 and an inner sidewall 132 that is adapted to frictionally receive the top end 134 of shell 136 that forms the vacuum chamber 138 with liner 100)
the mouthpiece part being configured to allow a teat to be inserted therethrough (See Fig. 11, mouthpiece 102 with teat inserted)
a short milk tube part disposed at the other end of the bore part and closing the other end of the shell, (See Fig. 10, short milk tube 4) (See ¶ 0073, lines 2 & 3, milking liner 2 generally includes a short milk tube 4)
the short milk tube part allowing milk sucked from the teat on the bore part to flow therethrough; (See ¶ 0073, lines 3 & 4, sleeve or barrel 8 that is connected to short milk tube 4) (See ¶ 0073, lines 14 and 15, barrel 8 efficiently draws milk from the teat)
and a vent line provided as a groove on an inner surface of the liner, (See ¶ 0074, lines 3-6, barrel 8 includes a sidewall 20 having an inner surface 22 that defines at least three longitudinally-disposed channels 24 that each extend substantially from mouthpiece 10 to transition bead 110)
the vent line extending on the bore part from the vent. (See ¶ 0074, lines 3-6, barrel 8 includes a sidewall 20 having an inner surface 22 that defines at least three longitudinally-disposed channels 24 that each extend substantially from mouthpiece 10 to transition bead 110)
Shin, however, fails to explicitly state the mouthpiece being provided with a vent.
Happel teaches:
and being provided with a vent; (See ¶ 0048, lines 6 & 7, the vent 18 is arranged below said maximum outer diameter D of the teat cup liner head 4)
Therefore, it would have been obvious to one of ordinary skill in the art of milking devices before the effective filing date of the claimed invention to have provided the invention of Shin with the vent of Happel, in order to ensure there is continuous airflow along the channels in the bore and in the mouthpiece, further ensuring no excess vacuum pressure forms in the interior volume of the liner. This continuous airflow prevents backflow of milk along the bore as well as in the mouthpiece. 
Regarding claim 2, Shin in view of Happel discloses the device of claim 1. 
Shin teaches:
The liner according to claim 1, wherein the vent line extends to reach a coupling portion where the bore part is coupled to the short milk tube part. (See ¶ 0074, lines 3-6, barrel 8 includes a sidewall 20 having an inner surface 22 that defines at least three longitudinally-disposed channels 24 that each extend substantially from mouthpiece 10 to transition bead 110)
Regarding claim 3, Shin in view of Happel discloses the device of claim 1. 
Shin teaches: 
The liner according to claim 1, further comprising: a protruded line on an outer surface of a portion thereof, the portion being provided with the vent line. (See ¶ 0075, lines 5-7, in these configurations, ribs 32 extend outwardly from the outer surface 34 of sidewall 20 to provide room for channels 24)
Regarding claim 4, Shin in view of Happel discloses the device of claim 3. 
Shin teaches:
wherein the protruded line is wider than the vent line. (See Fig. 2A, ribs 32 are clearly larger than channels 24)
Regarding claim 5, Shin as modified above teaches wherein in a direction perpendicular to a longitudinal direction of the liner, the vent line has a cross-sectional area that is larger (See ¶ 0076, lines 1-1, thicknesses 36 and 38 are 2.50 mm while each arc dimension 46 taken along inner surface 22 is 15.32 mm. The radius of inner surface 22 is 10.80 mm. In this configuration, the three segments comprise 68% of the inner circumference [67.86 mm]. Segment configurations of 58% to 78% of the circumference will also allow the liner to collapse. Three ribs 32 are equally disposed about sidewall 20 with the depth [3 .69 mm] of each channel 24 being larger than thickness 38 of segments 40) 
The modified reference teaches the limitations of claim 1, and further Happel teaches than an opening area of the vent provided on the mouthpiece part (See ¶ 0065, lines 5-8, in said dome 22 the actual vent orifice 47 is formed having a diameter which is considerably smaller than that of the vent bore 46). 
Regarding claim 6, Shin in view of Happel discloses the device of claim 1. 
Shin teaches:
A teat cup comprising: the liner according to claim 1; and the shell. (See Fig. 10, the sleeve or barrel 8 is disposed in the shell 136 of a teat cup assembly)
Regarding claim 7, Shin in view of Happel discloses the device of claim 6. 
Shin teaches:
A milking device comprising: the teat cup according to claim 6; (See Fig. 10, the sleeve or barrel 8 is disposed in the shell 136 of a teat cup assembly)
and a milk claw to which the short milk tube part is coupled. (See ¶ 0077, lines 5-8, sleeve 60 may be fabricated from a different material than short milk tube 4 in order to help prevent tube 4 from tearing against the nipple 96 [FIGS. 6 and 41] on the milking claw 98)

Conclusion
 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Pearson, US 11,026,395 B2, discusses a milking apparatus. 
Mills, GB 2,151,894 A, discusses a teat cup milking liner. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SPENCER THOMAS CALLAWAY whose telephone number is (571)272- 3512. The examiner can normally be reached 8am-5pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on 571-270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/S.T.C./ 
Examiner, Art Unit 3642
/JOSHUA D HUSON/Supervisory Patent Examiner, Art Unit 3642